PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                 ________________

                       No. 13-1843
                     _______________

                    LISA M. LUPYAN,

                                                 Appellant

                             v.

 CORINTHIAN COLLEGES INC., successor in interest to
  MJB Acquisition Corp.,trading and doing business as
         WYOTECH; JAMES THOMAS;
      ARTHUR HERMAN; MARK REYNOLDS
                 ________________

       Appeal from the United States District Court
          for the Western District of Pennsylvania
               (W. D. Pa. No. 2-09-cv-01403)
     District Judge: Honorable David Stewart Cercone
                    ________________

                Argued: December 17, 2013

           Before: MCKEE, Chief Judge
 and FUENTES, Circuit Judge, SCHILLER*, District Judge

               (Opinion filed: August 5, 2014)




*The Honorable Berle Schiller, United States District Court
for the Eastern District of Pennsylvania, sitting by
designation.
Adam R. Gorzelsky, Esq. (Argued)
Susan N. Williams, Esq.
Williams Law Offices
101 North Main St. Suite 102
Greensburg PA 15601

      Counsel for Appellant

Jeffrey B. Balicki, Esq. (Argued)
Feldstein Grinberg Lang & McKee, P.C.
428 Boulevard of the Allies
Pittsburgh, PA 15219

      Counsel for Appellees
                   ________________

               OPINION OF THE COURT
                   ________________

McKEE, Chief Judge

       Lisa Lupyan appeals the summary judgment rendered
in favor of her former employer, Corinthian Colleges, Inc.
(“CCI”) on her claims of interference with the exercise of her
rights under the Family and Medical Leave Act (“FMLA,” or
“Act”), 29 U.S.C. § 2601, et seq; and retaliation for her
exercise of those rights. After a thorough review of the
record, we conclude that genuine issues of fact remain as to
her FMLA claims. Accordingly, we will reverse the District
Court’s grant of summary judgment and remand for further
proceedings.

             I. Factual & Procedural History

       Lupyan was hired as an instructor in CCI’s Applied
Science Management program in 2004. In December 2007,
Lupyan’s supervisor, James Thomas, noticed that she seemed
depressed and suggested she take a personal leave of absence.
Appx. I at 25. On her Request for Leave Form, Lupyan
specified that she was taking “personal leave” from
December 4, 2007 through December 31, 2007. Appx. I at
26. However, Thomas suggested that she apply for short-
term disability coverage instead.        Appx. II at 10.

                              2
Accordingly, Lupyan scheduled an appointment with her
doctor and received a “Certification of Health Provider,” a
standard Department of Labor (“DOL”) form for providing
certification of a mental health condition. Based on this
document, CCI’s human resources department determined
that Lupyan was eligible for leave under the FMLA, rather
than personal leave.

       On December 19, 2007, Sherri Hixson, CCI’s
Supervisor of Administration, met with Lupyan and
instructed her to initial the box marked “Family Medical
Leave” on her Request for Leave Form. Hixson also changed
Lupyan’s projected date of return to April 1, 2008, based
upon the Certification of Health Provider provided by
Lupyan. Appx. I at 26. Lupyan contends—and CCI does not
dispute —that her rights under the FMLA were never
discussed during this meeting. However, later that afternoon
CCI allegedly mailed Lupyan a letter advising her that her
leave was designated as FMLA leave, and further explaining
her rights under that Act (the “Letter”). Lupyan denies ever
having received the Letter, and denies having any knowledge
that she was on FMLA leave until she attempted to return to
work. The issue of whether Lupyan received the Letter is
central to this appeal.

        On March 13, 2008, Lupyan advised CCI that she had
been released by her doctor to return to her teaching position
with certain restrictions. On April 1, 2008, Thomas informed
Lupyan that she could not come back to work if any
restrictions were a condition of her return. Appx. I at 27.
Shortly thereafter, Lupyan provided Thomas with a full
release from her psychiatrist. This confirmed that she was
able to return to work without any restrictions or
accommodations. Nonetheless, Lupyan was advised on April
9, 2008 that she was being terminated from her position at
CCI due to low student enrollment, and because she had not
returned to work within the twelve weeks allotted for FMLA
leave. Id. at 27. Lupyan claims this was the first time she
had any knowledge that she was on FMLA leave. Appx. II at
9.

       Thereafter, Lupyan brought the instant action. She
alleges that that CCI interfered with her rights under the

                              3
FMLA by failing to give notice that her leave fell under that
Act, and that she was fired in retaliation for taking FMLA
leave. The District Court granted CCI’s initial motion for
summary judgment as to both claims. Thereafter, the District
Court sua sponte reversed its ruling on Lupyan’s FMLA
interference claim.     The court recognized that summary
judgment was not appropriate because there was a factual
dispute regarding whether CCI had informed Lupyan of her
FMLA rights. Appx. I at 43-45. CCI responded with an
amended summary judgment motion which included
affidavits from CCI employees who testified that the Letter
was properly mailed to Lupyan. Based on the affidavits, the
District Court relied on the evidentiary presumption that
arises under the “mailbox rule” and found that Lupyan had
received the Letter. The Court entered summary judgment in
favor of CCI, and this appeal followed.

                       II. Discussion

       We have jurisdiction to review a district court’s final
order under 28 U.S.C. §§ 1291 and 1331.

       We exercise plenary review over a district court’s
order granting summary judgment. Justofin v. Metro. Life
Ins. Co., 372 F.3d 517, 521 (3d Cir. 2004). We apply the
same standard as the district court. We affirm pursuant to
Federal Rule 56(c) if “there is no genuine issue as to any
material fact and . . . the moving party is entitled to a
judgment as a matter of law.” Id. A factual dispute is
material if it might affect the outcome of the suit under
governing law. Doe v. Luzerne Cnty., 660 F.3d 169, 175 (3d
Cir. 2011) (citing Gray v. York Newspapers, Inc., 957 F.2d
1070, 1078 (3d Cir. 1992)).

           A.     The Family Medical Leave Act

       Congress passed the FMLA in 1993 in an attempt “to
balance the demands of the workplace with the needs of
families.” 29 U.S.C. § 2601(b)(1). The FMLA enables
“employees to take reasonable leave for medical reasons,” Id.
§ 2601(b)(2). However, Congress recognized the needs of
employers by requiring that all such leave be taken “in a
manner that accommodates the legitimate interests of

                              4
employers,” Id. § 2601(b)(3). The FMLA entitles eligible
employees to take twelve weeks of leave during any twelve-
month period for the employee’s own “serious health
condition that makes the employee unable to perform the
functions” of his or her job. See 29 U.S.C. §2612(a)(1)(D).
Following this period of leave, an employee has the right to
be restored to his or her original position or its equivalent. Id.
§ 2614(a)(1). When an employee cannot perform an essential
function of his or her original position due to the
“continuation of a serious health condition,” no right to
restoration exists. 29 C.F.R. § 825.216(c).

       The FMLA creates a cause of action for interference
with the rights it bestows. Employees can sue for interference
with the exercise of FMLA rights under 29 U.S.C. §
2615(a)(1). They can also sue under 29 U.S.C. §2615(a)(2),
if an employer retaliates against an employee for exercising
her FMLA rights. See Erdman v. Nationwide Ins. Co., 582
F.3d 500, 509 (3d Cir. 2009) (“[F]iring an employee for a
valid request for FMLA leave may constitute interference
with the employee’s FMLA rights as well as retaliation
against the employee.”).

                 1.     Notice Requirements

       The FMLA requires employers to provide employees
with both general and individual notice about the FMLA. To
meet the general notice requirements, an employer must post
a notice of FMLA rights on its premises. See § 2619(a).
Because employers have some discretion in the way FMLA
policies are implemented,
employers must also include information regarding the
employer’s FMLA policies in a handbook or similar
publication. See 29 CFR § 825.300.

       In addition, regulations issued by the Department of
Labor require that an employer give employees individual
written notice that an absence falls under the FMLA, and is
therefore governed by it. 29 CFR § 825.208; Conoshenti v.
Public Serv. Elec. & Gas Co., 364 F.3d 135, 142 (3d Cir.
2004) (“the regulations require employers to provide
employees with individualized notice of their FMLA rights
and obligations.”). Thus, once an employer is on notice that

                                5
an employee is taking FMLA-qualifying leave, the employer
must: (1) within five business days notify the employee of his
or her eligibility to take FMLA leave, 29 C.F.R. §
825.300(b)(1); (2) notify the employee in writing whether the
leave will be designated as FMLA leave, 29 C.F.R. §
825.300(d)(1); (3) provide written notice detailing the
employee’s obligations under the FMLA and explaining any
consequences for failing to meet those obligations, §
825.300(c)(1); and (4) notify the employee of the specific
amount of leave that will be counted against the employee’s
FMLA leave entitlement, § 825.300(d)(6).

                2.     Interference Claims

       The FMLA’s requirement that employers inform
employees of their rights under the Act is intended “to ensure
that employers allow their employees to make informed
decisions about leave.” Conoshenti, 364 F.3d at 144 (citing
Nusbaum v. CB Richard Ellis, Inc., 171 F.Supp.2d 377, 379-
80 (D.N.J. 2001)). Failure to provide the required notice can
constitute an interference claim. Id. at 144-145.

      However, an employer’s failure to properly notify an
employee of her FMLA rights does not necessarily prevent
the employee from claiming that her leave is covered by the
FMLA. See Ragsdale v. Wolverine World Wide, Inc., 535
U.S. 81, 82 (2002) (no relief under § 2615(a)(1) “unless the
employee has been prejudiced by the violation”). Prejudice
occurs when the employer’s failure to advise the plaintiff of
her FMLA rights “rendered h[er] unable to exercise [the right
to leave] in a meaningful way, thereby causing injury.”
Conoshenti, 364 F.3d at 143; see also Ragsdale, 535 U.S. at
89.

       Here, Lupyan claims that CCI interfered with her
FMLA rights by not informing her that her leave was under
the FMLA. According to her, she therefore was unaware of
the requirement that she had to return to work within twelve
weeks or be subject to termination. As noted above, the
District Court ultimately entered summary judgment in CCI’s
favor on this issue based upon its conclusion that CCI
provided adequate notice of Lupyan’s FMLA rights via the
Letter. The court also relied on provisions of CCI’s

                              6
employee handbook which contains a description of an
employee’s rights under the FMLA.1             However, the
description in an employee handbook can only satisfy the
FMLA’s general notice requirements. See 29 CFR §
825.208. Even if we assume arguendo that Lupyan’s receipt
of a properly descriptive handbook provided the general
notice under the Act, that would not resolve the issue before
us. Given Lupyan’s claim that she did not receive the Letter
that CCI claims was properly mailed to her, we must decide
whether the District Court properly afforded CCI the benefit
of the presumption of receipt of properly mailed letters that
arises under the “mailbox rule.” It is clear that if CCI has
established Lupyan’s receipt of the Letter, CCI has shown
that it satisfied the employer’s obligation to provide actual
notice under the FMLA.

                    B.     The Mailbox Rule

               1.        Presumption of Receipt

       The presumption of receipt derives from the
longstanding common law “mailbox rule.” Under the
mailbox rule, if a letter “properly directed is proved to have
been either put into the post-office or delivered to the
postman, it is presumed . . . that it reached its destination at
the regular time, and was received by the person to whom it
was addressed.” Rosenthal v. Walker, 111 U.S. 185, 193
(1884); Phila. Marine Trade Ass’n.-Int’l Longshoremen’s
Ass’n Pension Fund v. C.I.R., 523 F.3d 140, 147 (3d Cir.
2008).

       However, this “is not a conclusive presumption of
law.” Rosenthal, 111 U.S. at 193-94 (citations omitted).
Rather, it is a rebuttable “inference of fact founded on the
probability that the officers of the government will do their
duty and the usual course of business.” Id. (noting that when
the presumption of mailing is “opposed by evidence that the

1
      According to the record before the District Court, the
handbook explains a CCI employee’s rights with regard to
FMLA leave. Lupyan’s CCI employee file contains a
“Receipt of Employee Handbook” form signed by Lupyan on
June 21, 2004.
                                7
letters never were received,” it must be weighed “by the jury
in determining the question whether the letters were actually
received or not.”).

        A “strong presumption” of receipt applies when notice
is sent by certified mail, because it creates actual evidence of
delivery in the form of a receipt. Santana Gonzalez v. Att’y
Gen., 506 F.3d 274, 279 (3d Cir. 2007) (emphasis added). A
“weaker presumption” arises where delivery is sent via
regular mail, for which no receipt, or other proof of delivery,
is generated. Id. In the absence of actual proof of delivery,
receipt can be proven circumstantially by introducing
evidence of business practices or office customs pertaining to
mail. United States v. Hannigan, 27 F.3d 890, 893 (3d Cir.
1994). This evidence may be in the form of a sworn
statement. Id. at 895; Custer v. Murphy Oil USA, Inc., 503
F.3d 415, 420 (5th Cir. 2007) (“a sworn statement is credible
evidence of mailing for the purposes of the mailbox rule.”).
However, because the presumption is weak where proof of
receipt is attempted solely by circumstantial evidence, we
require the affiant to have “personal knowledge” of the
procedures in place at the time of the mailing. Kyhn v.
Shinseki, 716 F.3d 572, 574 (3d Cir. 2013).

       As noted earlier, CCI amended its motion for summary
judgment to take advantage of the mailbox rule and thereby
establish that Lupyan had actual notice of her FMLA rights.
CCI submitted the affidavits of Evan Gwynne, CCI’s
Mailroom Supervisor, and Anne Binns, CCl’s Human
Resources Coordinator, both of whom had personal
knowledge of CCI’s customary mailing practices when the
Letter was allegedly mailed to Lupyan. Moreover, Binns
swore that she personally prepared the Letter and placed it in
the outgoing mail bin. App. Br. at 6.

       However, CCI provided no corroborating evidence that
Lupyan received the Letter. The Letter was not sent by
registered or certified mail, nor did CCI request a return
receipt or use any of the now common ways of assigning a
tracking number to the Letter. Therefore, there is no direct
evidence of either receipt or non-receipt. See Estate of Wood
v. Commissioner, 909 F.2d 1155, 1161 (8th Cir. 1990) (noting
that a postmark could present irrefutable evidence of

                               8
mailing). Instead, the only evidence CCI submitted consists
of self-serving affidavits signed nearly four years after the
alleged mailing date. See Affidavit of Anne Binns, Appx. III
at 26-30. These affidavits implicate the presumption of
receipt that arises under the mailbox rule. However, under
the circumstances, it is a very weak presumption. Given
Lupyan’s denial, and the ease with which a letter can be
certified, tracked, or proof of receipt obtained, that weak
rebuttable presumption is not sufficient to establish receipt as
a matter of law and thereby entitle CCI to summary judgment.

        2.     Rebutting the Presumption of Receipt

       Pursuant to the mailbox rule, once a party proves
mailing, the presumption of receipt “imposes the burden of
production on the party against whom it is directed[.]”
McCann v. Newman Irrevocable Trust, 458 F.3d 281, 287 (3d
Cir. 2006). Federal Rule Evidence 301 provides the default
rule for how presumptions operate in federal civil cases.
Specifically, the party the presumption operates against has
the burden of producing evidence to rebut the presumption,
while the actual burden of persuasion remains does not
change. McCann, 458 F.3d at 287. Under this “bursting
bubble” theory, the “‘introduction of evidence to rebut a
presumption destroys that presumption, leaving only that
evidence and its inferences to be judged against the
competing evidence and its inferences to determine the
ultimate question at issue.’” McCann, 458 F.3d at 287-88
(quoting McKenna v. Pac. Rail Serv., 32 F.3d 820, 829-30
(3d Cir. 1994).

       Moreover, the “quantum of evidence” needed to burst
an evidentiary presumption’s bubble in a civil case is
“minimal.” McCann, 458 F.3d at 288. “[T]he presumption’s
only effect is to require the party [contesting it] to produce
enough evidence substantiating [the presumed fact’s absence]
to withstand a motion for summary judgment or judgment as
a matter of law on the issue.” Id. Accordingly, a single, non-
conclusory affidavit or witness’s testimony, when based on
personal knowledge and directed at a material issue, is
sufficient to defeat summary judgment. See, e.g., Kirleis v.
Dickie, McCamey & Chilcote, P.C., 560 F.3d 156, 161-63 (3d


                               9
Cir. 2009). This remains true even if the affidavit is “self-
serving.”2 Id.

        Accordingly, under Rule 301, Lupyan’s contention
that she had no notice that her leave was subject to the
limitations of the FMLA because she never received CCI’s
Letter, sufficiently burst the mailbox rule’s presumption, to
require a jury to determine the credibility of her testimony, as
well as that of CCI’s witnesses. The District Court therefore
erred in rejecting Lupyan’s affidavit as a matter of law based
on her inability to corroborate her claim that she never
received the Letter from CCI. Appx. I at 4.

       Lupyan argues that her testimony alone, if credited by
the factfinder, should be sufficient to rebut the presumption
she received the Letter. We recently adopted this position in
a suit under the Truth in Lending Act (“TILA”). Cappuccio
v. Prime Capital Funding LLC, 649 F.3d 180, 190 (3d Cir.
2011). There, the District Court instructed the jury that “[i]n
a TILA case, something more than just the testimony of the
borrower is needed to rebut the presumption that she received
two copies of the Notice” of her right to rescind her
mortgage. Cappuccio, 649 F.3d at 189. We reversed. We
held that “the testimony of a borrower alone,” that she did not
receive the requisite notice, was “sufficient to overcome
TILA’s presumption of receipt.” Id. at 190. We reasoned
that the plaintiff’s testimony related directly to a material
issue in her TILA claim, and was based on her personal
knowledge. Id. Accordingly, her testimony overcame the
presumption, leaving to the jury “the decision of whether to
credit her testimony, or that of [defendant’s] witnesses[,]”
who testified that the requisite notices were sent. Cappuccio,
649 F.3d at 190; Kirleis, 560 F.3d at 161-63.

2
  As with any other kind of evidence, the declarant’s interest
in the outcome is merely one factor for the ultimate finder of
fact to weigh in determining the reliability of the evidence. It
is not a reason to automatically reject the evidence. Indeed,
the testimony of a litigant will almost always be self serving
since few litigants will knowingly volunteer statements that
are prejudicial to their case. However that has never meant
that a litigant’s evidence must be categorically rejected by the
fact finder.
                              10
        There is no meaningful distinction between the
circumstances in Cappuccio, and the circumstances here.
Cappuccio applied the widely-accepted interpretation of Rule
301 that “‘the introduction of evidence to rebut a presumption
destroys the presumption . . . .’” Id. at 189 (quoting
McCann, 458 F.3d at 287-88). Although we recognized that
Congress could impose a more stringent burden to rebut a
presumption under Rule 301, our holding was not based on
anything in the TILA. Id. at 190. Similarly, there is no
language in the FMLA or its regulations that suggests a
legislative intent to create a stronger presumption there than
would otherwise apply in under Rule 301. Accordingly, we
hold that evidence sufficient to nullify the presumption of
receipt under the mailbox rule may consist solely of the
addressee’s positive denial of receipt, creating an issue of fact
for the jury.

       We recognize that, at the summary judgment stage, the
mailbox rule can be an efficient tool “for determining, in the
face of inconclusive evidence, whether or not receipt has
actually been accomplished.” Schikore v. Bank America
Supplemental Retirement Plan, 269 F.3d 956, 961 (9th Cir.
2001); see also Phila. Marine Trade, 523 F.3d at 147.
However, the mailbox rule has never been an “immutable
legal command.” Laborers’ International, 594 F.3d 732, 738
(10th Cir. 2010). Rather, it is simply an evidentiary
presumption, based on the historic efficiency of the United
States Postal Service, that letters will be timely delivered to
the addressee when properly mailed. See Rosenthal, 111 U.S.
at 193. However, there has never been a claim that the postal
service has obtained perfection or that it is infallible. Indeed,
this case highlights an inherent flaw in this long-standing
presumption: that the risk of non-delivery falls squarely on
the shoulders of the intended recipient. Where, as here,
receipt of a letter is a contested issue, the individual recipient
is forced to prove a negative. The law has long recognized
that such an evidentiary feat is next to impossible. See
Piedmont and Arlington Life-Ins. Co. v. Ewing, 92 U.S. 377,
380 (1875) (“While it may be easy enough to prove the
affirmative of [a] question[], it is next to impossible to prove
the negative”).


                               11
        When the intended recipient is a commercial or legal
entity, it may be routine business practice to log incoming
mail. In such cases, the absence of an entry in a mail log near
the time that mail would likely have arrived, can be used to
establish that mail was not received. See United States v.
Dawson, 608 F.2d 1038, 1040 (5th Cir. 1979) (where
evidence demonstrates that mail is logged in immediately
upon receipt from the mail carrier, non-logging can “be
equated with nonreceipt”). However, one cannot reasonably
expect individuals to maintain logs of incoming mail.
Moreover, even if an enterprising (or particularly compulsive)
individual did maintain a mail log, it would not qualify as a
“business record” under the Federal Rules of Evidence, and
the absence of an entry showing receipt would therefore not
be admissible to show a letter was not received. 30C Michael
H. Graham, Fed. Prac. & Proc. Evid. § 7047 (2014 ed.)
(“Papers kept by an individual solely for personal reasons do
not qualify as business records for the purposes of Rule
803(6)[.]”).

       Accordingly, individuals in Lupyan’s position have no
way of establishing that they did not receive a disputed letter,
other than to “prove a negative.” Where ordinary mail is
used, requiring more than a sworn statement to dispute receipt
elevates the weak presumption intended by the mail box rule
to a conclusive presumption that would be equivalent to an
ironclad rule.

        In this age of computerized communications and
handheld devices, it is certainly not expecting too much to
require businesses that wish to avoid a material dispute about
the receipt of a letter to use some form of mailing that
includes verifiable receipt when mailing something as
important as a legally mandated notice. The negligible cost
and inconvenience of doing so is dwarfed by the practical
consequences and potential unfairness of simply relying on
business practices in the sender’s mailroom.           This is
particularly evident here, because CCI’s employees had to
recall the circumstances surrounding a letter that was mailed
four years earlier. Where, as here, denial of receipt creates a
genuine issue of material fact, justice should not give way to
expediency or the rigid application of a common law


                              12
presumption that was adopted long before modern forms of
communication and proof could have even been imagined.

       We therefore conclude that Lupyan’s denial of receipt
of the Letter is enough to create a genuine issue of material
fact that must be resolved by a factfinder. This is particularly
true when we consider the record in the light most favorable
to Lupyan, as we must on summary judgment review. See
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)
(noting that credibility determinations are inappropriate at
summary judgment). 3 Accordingly, we reverse the District
Court’s order granting summary judgment on Lupyan’s
FMLA interference claim, and remand for determination of
whether she received notice that her leave fell under the
FMLA.4


3
       Moreover, in addition to her sworn denial of receipt,
Lupyan—who has since had opportunity to review a copy of
the Letter—notes that the Letter provides as follows: “You
notified us that you need to leave beginning 12/4/07 and that
you expect this leave to continue through October
3/31/2008.” Appx. III at 37. As noted above, Lupyan’s
revised Request for Leave Form states her return date as April
1, 2008. A jury can consider what, if any, ramifications this
discrepancy has in resolving issues of credibility.

       Lupyan also points to an unsigned Acknowledgment of
Receipt in her personnel file, which was enclosed with the
Letter. While there is no requirement under FMLA that an
employer obtain a signed Acknowledgment of Receipt from
an employee to prove that the employee actually received
their FMLA Notice of Rights, the fact that there is an
unsigned Acknowledgment of Receipt in her personnel file
could cause a factfinder to conclude that Lupyan either failed
to sign and return the Acknowledgment, or that she never
received the Letter in the first place.
4
       Of course, as the plaintiff, Lupyan still bears the
underlying burden of persuasion. Thus, on remand, Lupyan
must prove by a preponderance of the evidence that she did
not have notice that she was on FMLA leave.

                              13
                C.     Prejudice to Lupyan

        Our inquiry into Lupyan’s interference claim does not
end with our conclusion that there are factual issues
surrounding receipt of the Letter that must be resolved. Even
if CCI failed to provide timely personal notice of FMLA
rights, Lupyan must still establish that she was prejudiced by
the lack of notice. Ragsdale, 535 U.S. at 89 (noting that
“FMLA’s comprehensive remedial mechanism” affords no
relief absent prejudice from a statutory violation). This
requires her to demonstrate that, had she been properly
informed of her FMLA rights, she could have structured her
leave differently. Conoshenti, 364 F.3d at 145-146; see also
Capilli v. Whitesell Constr. Co., 271 Fed. Appx. 261, 267 (3d
Cir. 2008).

       It is undisputed that Lupyan received all of the leave
she was entitled to under the FMLA.5 Indeed, Lupyan did not
provide a release to return to work without restrictions until
April 9, 2008, approximately eighteen weeks after she began
her leave. However, Lupyan contends that, had she known
her leave fell under the FMLA, she would have expedited her
return and rejoined CCI before she exhausted her twelve
weeks of leave and was effectively terminated. Appx. II at
37-38. If accepted by a jury, that would be sufficient to
establish the required prejudice under the FMLA.
Conoshenti, 364 F.3d at 142–143 (plaintiff could demonstrate
prejudice by showing that, had he received notice of his rights
under the FMLA, “he would have been able to make an
informed decision about structuring his leave and would have
structured it, and his plan of recovery, in such a way as to
preserve the job protection afforded by the Act”). See also
Nussbaum v. C.B. Richard Ellis, 171 F. Supp. 2d 377, 385-86
(D.N.J. 2001) (noting that “the overall intent of the FMLA is
lost when an employer fails to provide an employee with the

5
       According to the record Lupyan’s FMLA leave began
on or about December 4, 2007, and officially expired twelve
weeks later, on or about February 26, 2008. Lupyan first
informed CCI of her release to return to work on March 13,
2008, approximately fourteen weeks after she initiated her
leave.

                              14
opportunity to make informed decisions about her leave
options and limitations”).

       Moreover, while corroborating evidence is not
necessary, Lupyan points to her first doctor’s release, dated
March 13, 2008, issued only two weeks after her FMLA leave
expired. The release does not indicate Lupyan was actually
unable to return to her job at CCI; instead, it states that she
“would benefit from a position with minimal student contact
if at all possible.” App. Br. at 5. Thus, while Lupyan’s
Request for Leave Form contains a projected return date of
April 1, 2008, the record does not establish that she was not
able to return to her job before February 26, 2008, when her
FMLA leave expired.

       The credibility of Lupyan’s statements, that she could
have returned to work within twelve weeks had she known
her job was in jeopardy, must also be weighed by the
factfinder. See Anderson, 477 U.S. at 255 (noting that
credibility determinations should not to be made at summary
judgment).

                      D.      Retaliation

        Lupyan also alleges that she was terminated in
retaliation for taking FMLA leave, in violation of the Act.
Lupyan did not submit direct evidence of discriminatory
behavior, and the District Court appropriately analyzed her
claim under the familiar burden-shifting framework
established by McDonnell Douglas Corp. v. Green, 411 U.S.
792 (1973). See Lichtenstein v. Univ. of Pittsburgh Med.
Ctr., 691 F.3d 294, 302 (3d Cir. 2012) (applying McDonnell
Douglas to FMLA interference claims based on
circumstantial evidence). Under that framework, a plaintiff
challenging an adverse employment decision has the initial
burden of establishing a prima facie case.6 See McDonnell

6
        To establish a prima facie case for retaliation under the
FMLA, Lupyan was required to show that (1) she invoked her
right to FMLA-qualifying leave, (2) she suffered an adverse
employment decision, and (3) the adverse action was causally
related to her invocation of rights. Lichtenstein , 691 F.3d at
302.
                               15
Douglas, 411 U.S. at 802. The burden then shifts to the
employer to articulate a legitimate, non-discriminatory reason
for the decision. Id. Once that burden is met, the plaintiff
must establish by a preponderance of the evidence that the
articulated reason was a pretext for discrimination. See
Keller v. Orix Credit Alliance, Inc., 130 F.3d 1101, 1108 (3d
Cir. 1997). In the summary judgment context, this means that
once the employer articulates a legitimate, non-discriminatory
reason, “the plaintiff must point to some evidence, direct or
circumstantial, from which a factfinder could reasonably
either (1) disbelieve the employer’s articulated legitimate
reasons; or (2) believe that an invidious discriminatory reason
was more likely than not a motivating or determinative cause
of the employer's action.” Fuentes v. Perksie, 32 F.3d 759,
763 (3d Cir. 1994).

       Here, CCI asserted two reasons for terminating
Lupyan’s employment: (1) she exhausted her FMLA leave;
and (2) low student enrollment meant that her position was no
longer needed. Appx. II at 8. As to the first reason, we agree
that Lupyan’s employment legally ended upon expiration of
her FMLA leave. See Ragsdale, 535 U.S. at 85.7 However,
Lupyan’s return outside of the twelve week window does not
preclude her retaliation claim under the circumstances here.
“The FMLA’s protection against retaliation is not limited to
periods in which an employee is on FMLA leave, but
encompasses the employer’s conduct both during and after
the employer’s FMLA leave.” Hunt v. Rapides Healthcare
System, LLC., 277 F.3d 757, 768-69 (5th Cir. 2001). The
nature of retaliation claims distinctly focuses on the
employer’s conduct and motivations for termination.
Therefore, an employee is not precluded —as a matter of law
—from bringing a retaliation claim simply because she
exceeded the twelve-week FMLA entitlement.                 See
Lichtenstein, 691 F.3d at 302 (noting that FMLA retaliation
claims require proof of the employer’s retaliatory intent).


7
        Moreover, it is in disputable that the first reason is
causally related to Lupyan’s invocation of her FMLA rights:
she could not have been “effectively terminated” from her
position at CCI upon expiration of her designated FMLA
leave, had she not taken FMLA leave in the first place.
                              16
Thus, we must scrutinize CCI’s second proffered reason for
Lupyan’s termination.

       The District Court concluded that, even assuming
Lupyan could establish a prima facie case of retaliation, she
“failed to direct [the court] to any evidence from which a
factfinder could reasonably either: (1) disbelieve CCI’s
articulated legitimate reason; or (2) believe that an invidious
discriminatory reason was more likely than not a motivating
or determinative cause of her termination.” Lupyan v.
Corinthian Colleges, Inc., No. 2:09cv1403, 2011 WL
4017960 at *8 (W. D. Pa. Sept. 8, 2011). The District Court’s
conclusion is inconsistent with the record.

        After submitting her full release, Lupyan was advised
that she was terminated not only because she failed to return
within twelve weeks, but also because of low student
numbers. CCI alleges that enrollment had declined in the
twelve-month period before Lupyan’s return, and classes had
been eliminated to such an extent that Lupyan’s position as an
instructor was no longer needed. Appx. III at 7-8. However,
CCI’s own witness testified that, as a matter of school policy,
CCI does not “lay off” instructors because of downturns in
enrollment. Appx. II at 8-9; Appx. III at 10. Thus, even if a
downturn in enrollment had occurred, it was highly unusual
for CCI to respond by terminating Lupyan’s position. See
Farrell v. Planters Lifesavers Co., 206 F.3d 271, 280 (3d Cir.
2000) (noting that one means of establishing the requisite
causal connection in retaliation claims is setting forth
evidence showing “inconsistent reasons for terminating the
employee”). Given the unusual nature of her termination and
its proximity to Lupyan’s leave, a jury could reasonably
conclude that Lupyan’s request for FMLA leave motivated
this differential treatment.

        Furthermore, despite acknowledging that Lupyan was
a current employee and not a new hire, one of CCI’s
witnesses testified that Lupyan was terminated pursuant to a
“hiring freeze” necessitated by a downturn in enrollment.
Appx. III at 7-8. However, another of CCI’s witnesses
testified that Lupyan would not have been considered a new
hire. Rather, she would have been considered “an employee
on leave that was being brought back.” Appx. III at 40.

                              17
Indeed, if Lupyan was considered an employee at the time she
attempted to return to work, it follows that she may not have
been subject to a “hiring freeze” because she was not being
“hired” to fill her position. Moreover, despite the alleged
school-wide hiring freeze, CCI hired a new instructor (albeit
in a different department) less than a month after the freeze
purportedly went into effect. Appx. II at 14.

       Finally, only eight days before Lupyan was informed
of both the “hiring freeze” and the year-long downturn in
enrollment, Thomas told her that she could return to her
position as long as she provided an unrestricted release
verifying that she could work without accommodations.
Appx. I at 27.

       Based on all of the above, we believe that a reasonable
jury could discredit CCI’s reasons for Lupyan’s termination
as pretextual. See Williams v. Phila. Hous. Auth. Police
Dep’t, 380 F.3d 751, 760 (3d Cir. 2004) (noting that, where
“the timing of the alleged retaliatory action [is] unusually
suggestive of retaliatory motive,” a “causal link will be
inferred.”) (internal quotation marks omitted). The District
Court’s contrary conclusion appears based on the court’s
failure to consider the “record as a whole” in a manner
favorable to Lupyan. Farrell, 206 F.3d at 281. Accordingly,
we will also reverse the District Court’s order granting
summary judgment on Lupyan’s FMLA retaliation claim.

                       V. Conclusion

        For the foregoing reasons, we will vacate the District
Court’s grant of summary judgment to CCI on both the
retaliation and interference claims and remand to the District
Court for proceedings consistent with this opinion.




                             18